Case 5:07-cr-00340-RMW Document 19 Filed 06/18/19 Page 1 of 6

&
lL

 

ty _ ~O
Nop sien "OG 19
UNITED STATES DISTRICT COURT")...
FOR THE NORTHERN DISTRICT OF CALIFORNIA Oo fo. Li
San Jose Venue "Oh,

 

Petition for Arrest Warrant for Offender Under Supervision

 

Name of Offender Docket Number
Daniel Victoria-Bentancourt 0971 5:07CR00340-001 RMW

Name of Sentencing Judge: The Honorable Ronald M. Whyte
Senior United States District Judge

Date of Original Sentence: October 1, 2007

Original Offense
Count One: Illegal Reentry Following Deportation, 8 U.S.C. § 1326, a Class C Felony.

Original Sentence: 60 months imprisonment followed by 3 years supervised release
Special Conditions: $100 special assessment; comply with the rules and regulations of the
Bureau of Immigration and Customs Enforcement; not own or possess any firearms,
ammunition, destructive devices, or other dangerous weapons; DNA collection.

Prior Form(s) 12: None

This case is being assigned as a duty matter to The Honorable Jon S. Tigar

Type of Supervision Date Supervision Commenced
Supervised Release May 5, 2017

Assistant U.S. Attorney Defense Counsel

Benjamin Kennedy Nicholas Humy (AFPD)

 

Petitioning the Court for the issuance of a no bail warrant for the offender’s arrest.

I, Elizabeth Hernandez-Robles, a Probation Officer employed in the United States District Court
for the Northern District of California, solemnly affirm and declare, under penalty of perjury, that
to the best of my information and belief, the facts set forth in this affidavit are true and correct.
The factual affirmations made below are based on my personal knowledge, on official records or
documents generated and maintained by my agency in the course of performing its functions, on
official records or documents generated and maintained by other government agents or agencies
in the course of performing their functions, or on information provided to me orally or
electronically by employees or agents of other public agencies (information developed or acquired
in the course of performing official agency functions).

NDC-SUPV-FORM 12C(1) 4/6/2015
Case 5:07-cr-00340-RMW Document 19 Filed 06/18/19 Page 2 of 6
i “Tas aa

am
Case 5:07-cr-00340-RMW Document 19 Filed 06/18/19 Page 3 of 6

RE: _ Victoria-Bentancourt, Daniel

0971 5:07CR00340-001 RMW

Charge Number
One

Two

Three

Violation

There is probable cause to believe that the offender violated mandatory
condition which state he shall not commit another federal, state or local
crime.

On August 10, 2018, a U.S. Border Patrol agent conducting a routine
line watch duties within the Imperial Beach Border Patrol Station area
of responsibility, located approximately one-half mile west of the San
Ysidro Port of Entry, observed a male individual, later identified as
Daniel Victoria-Bentancourt, walking inside the border river channel
which is devoid of a border fence. As such, this area is often utilized for
individuals to make an illegal entry into the United States. The agent
instructed Mr. Victoria-Bentancourt to return back to Mexico, which he
failed to do so and approached the agent.

Mr. Victoria-Bentancourt admitted to being a citizen and national of
Mexico illegally present in the United States. He was detained at that
time.

Evidence of this charge can be found in the Presentence Investigation
Report for the Southern District of California Docket Number:
3:18CR03855-001 JAH.

There is probable cause to believe that the offender violated mandatory
condition which states, in part, he shall not unlawfully possess a controlled
substance. He shall refrain from unlawful use of a controlled substance.

On August 10, 2018, while being interviewed in U.S. Border Patrol
custody Mr. Victoria-Bentancourt informed agents that he was under
the influence of drugs and alcohol and his answers may be impaired.

Evidence of this charge can be found in the Presentence Investigation
Report for the Southern District of California Docket Number:
3:18CR03855-001 JAH.

There is probable cause to believe that the offender violated special
condition number one that states he shall comply with the rules and
regulations of the Bureau of Immigration and Customs Enforcement and,
if deported, not reenter the United States without the express consent of
the Secretary of the Department of Homeland Security. Upon reentry into
the United States during the period of court ordered supervision, he shall
report to the nearest U.S. Probation Office within 72 hours.

On August 10, 2018, a U.S. Border Patrol agent conducting routine line
watch duties within the Imperial Beach Border Patrol Station area of
responsibility, located approximately one-half mile west of the San
Ysidro Port of Entry, observed a male individual, later identified as

NDC-SUPV-FORM 12C(2) 4/6/2015
Case 5:07-cr-00340-RMW Document 19 Filed 06/18/19 Page 4 of 6

. RE: Victoria-Bentancourt, Daniel 3
fo 0971 5:07CR00340-001 RMW

Daniel Victoria-Bentancourt, walking inside the border river channel
which is devoid of a border fence. As such, this area is often utilized for
individuals to make an illegal entry into the United States. The agent
instructed Mr. Victoria-Bentancourt to return back to Mexico, which he
failed to do so and approached the agent.

Mr. Victoria-Bentancourt admitted to being a citizen and national of
Mexico illegally present in the United States. He was detained at that
time.

Evidence of this charge can be found in the Presentence Investigation
Report for the Southern District of California Docket Number:
3:18CRO3855-001 JAH. ~

Based on the foregoing, there is probable cause to believe that Daniel Victoria-Bentancourt
violated the conditions of his Probation. Therefore, I ask the Court to issue a no bail warrant for

 

 

his arrest.
ae Respectfully submitted, (door
Elizabeth Hernandez-Robles Robert Tenney
U.S. Probation Officer Supervisory U.S. Probation Officer

Date Signed: June 17, 2019

 

rm

NDC-SUPV-FORM 12C(2) 4/6/2015

—$$
an

cr

RE:

Case 5:07-cr-00340-RMW Document 19 Filed 06/18/19 Page 5 of 6

Victoria-Bentancourt, Daniel 4
0971 5:07CR00340-001 RMW

Having considered the information set forth above, the court finds there is probable cause to
believe there has been a violation of the conditions of supervision and orders:

iv

The issuance of a no bail warrant AND ORDER THAT THIS FORM BE FILED
UNDER SEAL, AND NO PUBLIC RECORD OF WARRANT ISSUANCE BE MADE,
UNTIL EXECUTED WARRANT IS RETURNED FROM THE U.S. MARSHAL. THE

FORM 12 WILL BE AUTOMATICALLY UNSEALED AND BE PART OF THE:
PUBLIC RECORD UPON ITS EXECUTION.

f~ Other:

June 17, 2019

 

Date

 

 

 

NDC-SUPV-FORM 12C(2) 4/6/2015
Case 5:07-cr-00340-RMW Document 19 Filed 06/18/19 Page 6 of 6

. RE: _Victoria-Bentancourt, Daniel 5
/™ 0971 5:07CR00340-001 RMW

APPENDIX
Grade of Violations: B

Criminal History at time of sentencing: VI

Statutory Provisions Guideline Provisions
Custody: 2 years (underlying offense is 21-27 months
a Class C Felony) USSG §7B1.4(a)
18 U.S.C. § 3583(e)(3)
Supervised Release: 3 years less any term of 3 years less any term of
imprisonment imposed imprisonment imposed
18 U.S.C. § 3583(h) USSG §7B1.3(g)(2)
Probation: Not Applicable Not Applicable

rN

co

NDC-SUPV-FORM 12C(2) 4/6/2015
